Order entered March 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01469-CV

                             CRESENCIO BASTIDA, Appellant

                                               V.

              ABEL'S MOBILE HOME SERVICE, INC., ET AL, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-02287-06

                                           ORDER
       Because the clerk’s record filed electronically March 1, 2013 is defective, and a corrected

record was filed March 6, 2013, we STRIKE the March 1st record from the record of this cause.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE